DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 102
1.         The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-18, 20 and 21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by LOFY et al (WO Publication No.: 2015/171901 A1), hereinafter referred to as LOFY et al. ‘901.

Regarding claim 1, Lofy et al. ‘901 disclose a temperature control layer (50) of a vehicle, comprising: a planar thermoelectrical temperature control arrangement (96B/94B/100B) with at least one thermoelectrical element (94B) {as shown in Figs. 21-22 and 25: ¶¶ [0004-0005], [0054], [0058], [0074], [0091], [0102] and [0130]}; and an air extraction arrangement with at least one air extraction duct (98B) that leads from an outside (144B) of the temperature control 

Regarding claim 2, Lofy et al. ‘901 disclose the temperature control layer according to Claim 1, wherein during a cooling of a vehicle interior, the at least one thermoelectrical element faces the outside of the temperature control layer with a cooling surface and the at least one air extraction duct provides a heat sink for interior air extracted from the outside to the inside {as shown in Figs. 21-22 and 25: ¶¶ [0091] and [0135]}.  

Regarding claim 3, Lofy et al. ‘901 disclose the temperature control layer according to Claim 1, wherein during a heating of a vehicle interior, the at least one thermoelectrical element faces the outside of the temperature control layer with a heating surface and the at least one air extraction duct provides a heat source for interior air extracted from the outside to the inside {as shown in Figs. 21-22 and 25: ¶¶ [0091] and [0135]}. 
 
Regarding claim 4, Lofy et al. ‘901 disclose the temperature control layer according to Claim 1, wherein the at least one air extraction duct of the air extraction arrangement is an air void {as shown in Fig. 25: ¶ [0138]}.  

Regarding claim 5, Lofy et al. ‘901 disclose the temperature control according to Claim 1, further comprising a heat transfer structure (96B) which on the inside of the temperature control layer connects the at least one thermoelectrical element of the temperature control arrangement with the at least one air extraction duct of the air extraction arrangement in a heat-conductive manner {as shown in Figs. 5 and 21: ¶ [0130]}.   

Regarding claim 6, Lofy et al. ‘901 disclose the temperature control layer according to Claim 5, wherein the heat transfer structure is fixed on an inner surface of the at least one air extraction duct in at least one region {as shown in Figs. 5 and 21}.
  
Regarding claim 7, Lofy et al. ‘901 disclose the temperature control layer according to Claim 1, further comprising a transfer layer (72) disposed on the inside, structured and arranged 

Regarding claim 8, Lofy et al. ‘901 disclose the temperature control layer according to Claim 1, further comprising an extraction device (138B) through which interior air is extractable through the at least one air extraction duct of the air extraction arrangement from the outside of the temperature control layer through the temperature control arrangement to the inside of the temperature control layer {as shown in Figs. 21-22: ¶¶ [0130-0131]}.  

Regarding claim 9, Lofy et al. ‘901 disclose an interior trim (74) for a vehicle or for a vehicle part, comprising: a temperature control layer (50), the temperature control layer including: a planar thermoelectrical temperature control arrangement (96B/94B/100B) with at least one thermoelectrical element (94B) {as shown in Figs. 2B, 21-22 and 25: ¶¶ [0004-0005], [0054], [0058], [0074], [0078], [0081], [0091], [0102] and [0130]}; and an air extraction arrangement with at least one air extraction duct (98B) that leads from an outside (144b) of the temperature control layer through the temperature control arrangement to an inside (148B) of the temperature control layer {as shown in Figs. 21-22 and 25: ¶¶ [0132]}.  

Regarding claim 10, Lofy et al. ‘901 disclose the interior trim according to Claim 9, wherein the interior trim is a seat cover (74), an arm rest, an instrument panel, a roof lining, a cab floor, a door interior surface or a centre console surface {as shown in Fig. 2B: ¶¶ [0078] and [0081]}. 
 
Regarding claim 11, Lofy et al. ‘901 disclose the interior trim according to Claim 9, wherein during a cooling of a vehicle interior, the at least one thermoelectrical element faces the outside of the temperature control layer with a cooling surface and the at least one air extraction duct provides a heat sink for interior air extracted from the outside to the inside {as shown in Figs. 21-22 and 25: ¶¶ [0091] and [0135]}.  

Regarding claim 12, Lofy et al. ‘901 disclose the interior trim according to Claim 9, wherein during a heating of a vehicle interior, the at least one thermoelectrical element faces the 
 
Regarding claim 13, Lofy et al. ‘901 disclose the interior trim according to Claim 9, wherein the at least one air extraction duct is an air void {as shown in Fig. 25: ¶ [0138]}.  

Regarding claim 14, Lofy et al. ‘901 disclose the interior trim according to Claim 9, wherein the temperature control layer further includes a heat transfer structure (96B) that connects that at least one thermoelectrical element with the at least one air extraction duct in a heat-conductive manner on the inside of the temperature control layer {as shown in Figs. 5 and 21: ¶ [0130]}. 
 
Regarding claim 15, Lofy et al. ‘901 disclose the interior trim according to Claim 14, wherein the heat transfer structure is fixed on an inner surface of the at least one air extraction duct in at least one region {as shown in Figs. 5 and 21}.  

Regarding claim 16, Lofy et al. ‘901 disclose the interior trim according to Claim 9, wherein the temperature control layer further includes a transfer layer (72) disposed on the inside, structured and arranged to connect the temperature control arrangement and the air extraction arrangement {as shown in Figs. 2B, 5 and 21: ¶ [0083], wherein cushion constitutes a transfer layer}. 
 
Regarding claim 17, Lofy et al. ‘901 disclose the interior trim according to Claim 9, wherein the temperature control layer further includes an extraction device (138B) through which interior air is extracted via the at least one air extraction duct {as shown in Figs. 21-22: ¶¶ [0130-0131]}.
  
Regarding claim 18, Lofy et al. ‘901 disclose the temperature control layer according to Claim 1, wherein the at least one thermoelectrical element is a Peltier element {see ¶ [0091]}.  
 5Application No. 16/620,484Docket No.: 66814-1017 Amendment dated February 12, 2021 Reply to Office Action of November 19, 2020  
Regarding claim 20, Lofy et al. ‘901 disclose the temperature control layer according to Claim 5, further comprising a transfer layer (72) disposed on the inside, structured and arranged to connect the heat transfer structure and the air extraction arrangement {as shown in Figs. 2B, 5 and 21: ¶ [0083], wherein cushion constitutes a transfer layer}. 

 Regarding claim 21, Lofy et al. ‘901 disclose the temperature control layer according to Claim 8, wherein the extraction device comprises an air pump {see ¶¶ [0130-0131]}.

Examiner’s Comments   
2.       For applicant’s information, amendment to the claims which distinctly claim the subject matter that Applicant regards as the invention, overcomes the previous rejection under 35 U.S.C. §112, first and second paragraph. Therefore, the rejections have been withdrawn.

Conclusion
3.    The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 20170021694 A1 to OH et al.
US 5924766 A to Esaki et al.
US 20070234742 A1 to Aoki et al.
US 20060254284 A1 to Ito et al.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EMMANUEL E DUKE,EMMANUEL E DUKE whose telephone number is (571)270-5290.  The examiner can normally be reached on Monday thru Friday; 6:00 AM to 2:00 PM Monday thru Friday; 6:00 AM to 2:00 PM.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/EMMANUEL E DUKE/
Primary Examiner, Art Unit 3763                                                                                                                                                                                                        
03/02/2021